In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0900V
                                     Filed: August 11, 2017
                                         UNPUBLISHED


    DIANA SANDS JOHNSON,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Influenza
    v.                                                       (Flu) Vaccine; Guillain-Barre
                                                             Syndrome (GBS); Miller Fisher
    SECRETARY OF HEALTH AND                                  Variant; Tibial Nerve Palsy
    HUMAN SERVICES,

                       Respondent.


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On July 28, 2016, Diana Sands Johnson (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered Guillain-
Barré syndrome (“GBS”), Miller Fisher Syndrome and tibial nerve palsy as a result of an
influenza (“flu”) vaccine she received on September 8, 2015. Petition at 1; Stipulation,
filed August 10, 2017, at ¶ 4. Petitioner further alleges that her injuries lasted for more
than six months. Petition at 4; Stipulation at ¶ 4. “Respondent denies that petitioner’s
alleged GBS3, and/or tibial nerve palsy, and/or any other condition, was caused in fact
by her influenza vaccination.” Stipulation at ¶ 6.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3
 The parties note in footnote 1 of the Stipulation that Miller Fisher Syndrome is a variant of GBS, and all
references to GBS are inclusive of Miller Fisher Syndrome.
        Nevertheless, on August 10, 2017, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        Pursuant to the terms stated in the attached Stipulation, the undersigned awards
the following compensation:

        a. A lump sum payment of $135,000.00 in the form of a check payable to
           petitioner; and

        b. A lump sum payment of $20,076.22, representing compensation for full
           satisfaction of the State of West Virginia Medicaid lien, in the form of a
           check made payable joint to petitioner and:

                                 West Virginia Family Health
                                 Attn: Cashier
                                 P.O. Box 22250
                                 Pittsburg, PA 15222

Stipulation at ¶ 8. Petitioner agrees to endorse this payment to West Virginia Family
Health. These amounts represent compensation for all items of damages that would be
available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2